Citation Nr: 1127860	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to August 1969.

This appeal arises from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for diabetes mellitus, evaluated as 20 percent disabling.  In March 2010, the Board remanded the claim for additional development.  

In November 2009, the Veteran was afforded a hearing before L. J. Bakke-Shaw, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The Veteran's service-connected diabetes mellitus has not required a regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected diabetes mellitus.    

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.  

The November 2006 rating decision granted service connection for diabetes mellitus and assigned a 20 percent rating, with an effective date for service connection (and the 20 percent rating) of April 19, 2006.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 20 percent.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 20 percent is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  Id.  

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

"Successive" rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (DC 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

The medical evidence includes a QTC examination report, dated in September 2006, which shows that the Veteran reported a history of hospitalization, once a year, for ketoacidosis, with no hospitalizations in the past year.  The examiner noted that the Veteran did not have any restrictions on his activities due to his diabetes mellitus.  It was further noted that he took metformin 1,000 milligrams, twice per day, and insulin injections, twice per day. He stated that he visited his diabetic care provider about every six months.  The relevant diagnosis was diabetes mellitus type two.  

A VA examination report, dated in April 2008, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported that he was taking both insulin, and oral medications.  He denied having been hospitalized for ketoacidosis or hypoglycemic reactions in the past year.  He stated that he was not on a restricted diet, but that he avoided bread, rice and carbohydrates, and that he saw a dietician once a year.  He reported going to a doctor for his diabetes "at least six to seven times" a year.  He complained that his activities were restricted due to foot pain.  The examiner noted that the Veteran was on a restricted diet.  

A VA examination report, dated in July 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported that he was taking both insulin, and oral medications.  He denied having problems with ketoacidosis in the past year.  He reported a history of hypoglycemic reactions over the last year that were associated with a change in his insulin, and which occurred about three times per week, but that he was not hospitalized.  He stated that he did not currently have any problems with hypoglycemia, and he denied a history of hospitalization for ketoacidosis or hypoglycemic reactions in the past year.  He stated that he was not on a restricted diet, but that he avoided bread, rice and carbohydrates, and that he saw a dietician every year.  He reported that he had been encouraged to exercise by his treating providers and there is no restriction of activities on account of the diabetes.  The relevant impression was Type 2 diabetes, requiring oral medication and insulin.  

VA progress notes, and reports from the Citizens Potawatomi Nation (CPN), and the Chickasaw Nation Health Services (CNHS), dated between April 2006 and 2010, contain multiple notations which show that the Veteran was exercising, and/or that he was repeatedly advised, encouraged, or recommended to exercise.   See e.g., VA progress notes, dated in January and December of 2009; CPNHS reports, dated in March, May, July and November of 2007, and February 2008.  

The Board finds that the Veteran's increased initial rating claim must be denied.  As an initial matter, it is not clear whether the Veteran has required a restricted diet throughout the appeal period.  However, and in any event, the claim must be denied because the September 2006 QTC report, and the April 2008 and July 2010 VA examination reports, do not show that the Veteran's diabetes requires regulation of activities.  Similarly, the VA progress notes, and the CPN and CNHS reports, do not show that the Veteran's diabetes requires regulation of activities.  In fact, there is no competent medical evidence showing that the Veteran's diabetes requires regulation of activities, as that term is defined in the applicable regulation.  In this regard, the notation in the April 2008 VA examination report, that the Veteran complained that "his activities were restricted due to foot pain," on its face attributes his restriction to a condition other than diabetes, i.e., his feet, and it is insufficient to show that he had a restriction of activities due to his diabetes.  Camacho.  The Board also notes that ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice-a-month visits to a diabetic care provider, have not been shown.  See DC 7913 (criteria for a 60 percent rating).  Accordingly, as there is no evidence that the Veteran's diabetes has required restriction of activities at any time during the rating period on appeal, the Board concludes that his symptoms more closely approximates the criteria for the currently assigned initial evaluation of 20 percent.  

In short, the Board finds that the evidence demonstrates symptoms consistent with a 20 percent rating, and the preponderance of the evidence is against an initial evaluation in excess of 20 percent for diabetes mellitus.  

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's diabetes mellitus evaluation should be increased for any separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence does not show that the Veteran had a worsening of his diabetes mellitus at any distinct time during the appeal period, such that an initial evaluation in excess of 20 percent is warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, in May 2006 (prior to the grant of service connection), and in May 2008, the Veteran was provided with VCAA notice.  However, and in any event, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded three examinations.  

In March 2010, the Board remanded this claim. The Board essentially directed that the Veteran be requested to identify all additional relevant treatment not currently of record, followed by an attempt to obtain all identified reports, and that the Veteran be afforded another examination.  In March 2010, a duty-to-assist letter was sent to the Veteran, and additional VA and non-VA reports have been obtained spanning the years from 2005 to 2010.  In July 2010, the Veteran was afforded another examination.  In a statement, received in October 2010, the Veteran indicated that he had no more evidence to submit, and that he desired that the adjudication of his claim be expedited.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

An initial evaluation in excess of 20 percent for service-connected diabetes mellitus is denied.  




____________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


